CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 1 of 13
                                                         PageID.375   PagePageid#:
                                                                           1 of 13 483




                               IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF UTAH

      RUSSELL G. GREER,
                                                               ORDER AND MEMORANDUM
                              Plaintiff,                       DECISION

      v.                                                       Case No. 2:20-cv-00647-TC-JCB
      JOSHUA MOON, an individual,                              District Judge Tena Campbell
      and KIWI FARMS, a website,

                              Defendants.


           Pro se plaintiff Russell Greer brings this lawsuit against Defendants Joshua Moon and

  Kiwi Farms,1 seeking monetary damages and injunctive relief. In his complaint, Mr. Greer raises

  five causes of action against the Defendants: contributory copyright infringement, electronic

  communications harassment, false light, defamation, and defamation by implication. (Compl.,

  ECF No. 3.) The Defendants now move to dismiss all five claims under Federal Rule of Civil

  Procedure 12(b)(6). (Mot. to Dismiss, ECF No. 20.) For the following reasons, the court

  GRANTS the motion to dismiss and DENIES all other motions.

                                           FACTUAL ALLEGATIONS2

           Defendant Joshua Moon operates Kiwi Farms, an online forum where users “exploit and

  showcase those . . . deemed to be eccentric and weird.” (Compl. ¶¶ 13–14, ECF No. 3.) Some



  1
   Kiwi Farms is a website. Kiwi Farms, https://kiwifarms.net (last visited Sept. 21, 2021). Perplexingly, the
  Defendants do not raise the issue that Kiwi Farms, as a website, is not a legal entity capable of being sued. Cf.
  Schiavone v. Fortune, 477 U.S. 21 (1986) (holding that Fortune magazine is a trademark, not a legal entity that
  could be sued); Teamsters Loc. Union No. 727 Health & Welfare Fund v. L & R Grp. of Cos., 844 F.3d 649, 651 (7th
  Cir. 2016) (“You can’t sue a ‘rubric’ any more than you could sue the Chicago River or the Magnificent Mile as a
  proxy for the City of Chicago.”); Gerardy v. Seventh Dist. Ct., No. 2:17-CV-945 RJS, 2019 WL 1979665, at *2
  (D. Utah May 3, 2019) (holding that a plaintiff cannot sue a state court).
  2
   All factual allegations come from Mr. Greer’s complaint. The court accepts them as true for the purposes of this
  order. See Albers v. Bd. of Cnty. Comm’rs of Jefferson Cnty, 771 F.3d 697, 700 (10th Cir. 2014).
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 2 of 13
                                                         PageID.376   PagePageid#:
                                                                           2 of 13 484




  users go beyond discussing people online and purportedly “stalk and harass” their subjects. (Id.

  ¶ 14.) Plaintiff Russell Greer became the target of Kiwi Farms users’ acrimony after he filed a

  lawsuit against a famous pop star in late 2016. (Id. ¶ 16.) Some users began harassing him, even

  going so far as to call his employer. (Id. ¶¶ 17–24.) In response to the harassment, Mr. Greer

  self-published a book about the lawsuit, hoping to tell his side of the story. (Id. ¶¶ 25–27.) The

  harassment only intensified. (Id. ¶¶ 28–36.) After his book received numerous negative online

  reviews, Mr. Greer recorded a song and placed it for sale online. (Id. ¶¶ 48–60.) His book and

  his song ended up being posted on Kiwi Farms without his consent, causing Mr. Greer to become

  the target of even more derision. (Id. ¶¶ 47, 53.)

         In April 2019, Mr. Greer sent Kiwi Farms a takedown notice under the Digital

  Millennium Copyright Act (DMCA), requesting that the site take down any posts that infringed

  on his copyrights. (Id. ¶¶ 65–66.) Mr. Moon refused, claiming protection under “fair use,” and

  he mocked Mr. Greer’s DMCA notice. (Id. ¶¶ 67–71.) Since then, Kiwi Farms users have

  uploaded more of Mr. Greer’s songs without his consent. (Id. ¶ 74.)

         In early 2020, Mr. Greer was a defendant in an unrelated criminal case. (Id. ¶ 146.) This

  case came to the attention of Kiwi Farms users and soon became a new discussion topic. (Id.

  ¶ 157.) Kiwi Farms’ news page even advertised one of the court hearings: “July 2020: Russell

  [Greer] has a date… in court, with one of his victims.” (Id. ¶ 163.) Mr. Moon has also allegedly

  appeared on YouTube to discuss Mr. Greer’s case. (Id. ¶¶ 160–161, 164.) As part of the

  proceedings, Mr. Greer was required to undergo a mental health evaluation, but the prosecution

  ended up dropping that requirement. (Id. ¶¶ 150–152.) Kiwi Farms users claimed that Mr. Greer

  had refused the evaluation. (Id. ¶ 159.) Finally, in September 2020, Mr. Greer filed the present

  action against Mr. Moon and Kiwi Farms, seeking monetary and injunctive relief for alleged



                                                   2
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 3 of 13
                                                         PageID.377   PagePageid#:
                                                                           3 of 13 485




  copyright violations, harassment, and various speech torts. In April 2021, the Defendants jointly

  moved to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6).

                                          LEGAL STANDARD

            To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s complaint “must plead facts

  sufficient to state a claim to relief that is plausible on its face.” Slater v. A.G. Edwards & Sons,

  Inc., 719 F.3d 1190, 1196 (10th Cir. 2013) (internal quotation marks omitted) (quoting Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is facially plausible when the complaint contains

  “factual content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235

  (10th Cir. 2013) (quoting Iqbal, 556 U.S. at 678). The court must accept all well-pleaded

  allegations in the complaint as true and construe them in the light most favorable to the plaintiff.

  Albers, 771 F.3d at 700. The court’s function is “not to weigh potential evidence that the parties

  might present at trial, but to assess whether the plaintiff’s complaint alone is legally sufficient to

  state a claim for which relief may be granted.” Sutton v. Utah Sch. for the Deaf & Blind,

  173 F.3d 1226, 1236 (10th Cir. 1999) (quoting Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.

  1991)).

            A pro se plaintiff’s complaint should be construed liberally, and it should be held to a less

  stringent standard than formal pleadings drafted by lawyers. Estelle v. Gamble, 429 U.S. 97, 106

  (1976); Haines v. Kerner, 404 U.S. 519, 520–21 (1972). This rule requires the court to look

  beyond a failure to cite proper legal authority, confusion of legal theories, and poor syntax or

  sentence construction. See Hall v. Bellmon, 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991). Liberal

  construction does not, however, require the court to assume the role of advocate for the pro se

  plaintiff—Mr. Greer is expected to construct his own arguments and theories. See id.



                                                      3
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 4 of 13
                                                         PageID.378   PagePageid#:
                                                                           4 of 13 486




                                             ANALYSIS

          In his complaint, Mr. Greer raises five causes of action against the Defendants:

  contributory copyright infringement, electronic communications harassment, false light,

  defamation, and defamation by implication. The court will consider each in turn.

     I.      Contributory Copyright Infringement

          Mr. Greer’s first cause of action is for contributory copyright infringement.

  “Contributory copyright infringement is derivative of direct copyright infringement.” Savant

  Homes, Inc. v. Collins, 809 F.3d 1133, 1146 (10th Cir. 2016). As the Supreme Court explained,

  “One infringes contributorily by intentionally inducing or encouraging direct infringement.”

  Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005). To establish

  contributory infringement, a plaintiff must allege: (1) direct copyright infringement by a third

  party; (2) the defendant knew of the direct infringement; and (3) the defendant intentionally

  caused, induced, or materially contributed to the direct infringement. See Diversey v. Schmidly,

  738 F.3d 1196, 1204 (10th Cir. 2013); Boatman v. U.S. Racquetball Ass’n, 33 F. Supp. 3d 1264,

  1273 (D. Colo. 2014). A plaintiff can establish contributory liability by “showing a defendant

  ‘authorized the infringing use.’” Diversey, 738 F.3d at 1204 (quoting Softel, Inc. v. Dragon Med.

  & Sci. Commc’ns., Inc., 118 F.3d 955, 971 (2d Cir. 1997)).

          Mr. Greer alleges the Defendants are liable for contributory infringement because

  (1) Kiwi Farms users have posted Mr. Greer’s copyrighted book and songs on the website,

  (2) the Defendants knew of the infringement because Mr. Greer sent them a DMCA takedown

  notice and Mr. Moon acknowledged it, and (3) the Defendants have “knowingly and willfully

  permitted” Mr. Greer’s copyrighted works to remain on the site. (Compl. ¶¶ 40–42, 52–55, 63–

  69, 111, ECF No. 3.) In response, the Defendants argue that Mr. Greer’s contributory



                                                   4
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 5 of 13
                                                         PageID.379   PagePageid#:
                                                                           5 of 13 487




  infringement claim fails because his complaint does not allege that the Defendants “induced or

  encouraged any users of Kiwi Farms to infringe on Plaintiff’s copyright material before the

  material was posted online.” (Mot. to Dismiss at 5, ECF No. 20.)

             Mr. Greer has sufficiently alleged prongs (1) and (2) of contributory copyright

  infringement. What is missing is the Defendants’ intentionally causing, inducing, or materially

  contributing to the infringement. It is not enough for contributory liability for a defendant to

  have merely “permitted” the infringing material to remain on the website, without having

  “induc[ed] or encourag[ed]” the initial infringement. See Grokster, 545 U.S. at 930. The Tenth

  Circuit has not held otherwise.3 Accordingly, Mr. Greer’s first cause of action is DISMISSED

  with prejudice.

      II.       Electronic Communications Harassment

             Mr. Greer’s second cause of action is for electronic communications harassment. It fails

  as a matter of law because as the Defendants point out, and as Mr. Greer concedes, Utah Code

  Ann. § 76-9-201 does not authorize a private cause of action. Nunes v. Rushton, 299 F. Supp. 3d

  1216, 1238 (D. Utah 2018). Mr. Greer’s second cause of action is therefore DISMISSED with

  prejudice.

      III.      Kiwi Farms and Section 230 of the Communications Decency Act

             Mr. Greer’s third, fourth, and fifth causes of action are for false light, defamation, and

  defamation by implication. The Defendants raise as a defense the Communications Decency Act

  (CDA), 47 U.S.C. § 230, which states that “[n]o provider or user of an interactive computer




  3
    Because the Tenth Circuit has not expressed its view on the issue, the court declines to adopt the Ninth Circuit’s
  contributory infringement test from Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1172 (9th Cir. 2007).

                                                             5
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 6 of 13
                                                         PageID.380   PagePageid#:
                                                                           6 of 13 488




  service shall be treated as the publisher or speaker of any information provided by another

  information content provider.” § 230(c)(1).

         In order to qualify for immunity under the CDA, a defendant must show that (1) it is a

  provider or user or an “interactive computer service,” (2) its actions as a “publisher or speaker”

  form the basis for liability, and (3) “another information content provider” provided the

  information that forms the basis for liability. Silver v. Quora, Inc., 666 F. App’x 727, 729 (10th

  Cir. 2016). The purpose of this immunity is to “facilitate the use and development of the Internet

  by providing certain services an immunity from civil liability arising from content provided by

  others.” F.T.C. v. Accusearch Inc., 570 F.3d 1187, 1195 (10th Cir. 2009).

         First, Kiwi Farms qualifies as an interactive computer service. An interactive computer

  service is “any information service, system, or access software provider that provides or enables

  computer access by multiple users to a computer server, including specifically a service or

  system that provides access to the Internet.” 47 U.S.C. § 230(f)(2). Kiwi Farms squarely fits

  within this definition because it enables computer access by multiple users to computer servers

  via its website. Mr. Moon operates Kiwi Farms, but he also posts on the website, making him

  both a provider and a user of the interactive computer service.

         Second, Mr. Greer seeks to hold the Defendants liable for the posts of Kiwi Farms users.

  In other words, Mr. Greer seeks to treat Kiwi Farms and Mr. Moon as the “publisher or speaker”

  of third-party information—“a result § 230 specifically proscribes.” Ben Ezra, Weinstein, & Co.

  v. Am. Online Inc., 206 F.3d 980, 986 (10th Cir. 2000).

         Third, the content that provides the basis for liability here—the statements about Mr.

  Greer’s mental health treatment and his alleged “victims”—was not created by Kiwi Farms.

  Rather, a third party provided the information, and Mr. Greer accessed it through Kiwi Farms’



                                                   6
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 7 of 13
                                                         PageID.381   PagePageid#:
                                                                           7 of 13 489




  website. “A service provider must ‘specifically encourage[] development of what is offensive

  about the content’ to be ‘responsible’ for the development of offensive content.” Silver, 666 F.

  App’x at 729–30 (quoting Accusearch, 570 F.3d at 1199). Mr. Greer has not alleged that Kiwi

  Farms played any part in creating the content that he accessed. However, the third prong is

  unmet for Mr. Moon’s own statements on Kiwi Farms’ website, where he is both the

  “information content provider” and the provider–user.

            As the Tenth Circuit has remarked, “The prototypical service qualifying for [Section 230]

  immunity is an online messaging board (or bulletin board) on which Internet subscribers post

  comments and respond to comments posted by others.” Accusearch, 570 F.3d at 1195. Kiwi

  Farms fits the bill. Mr. Greer’s claims for false light, defamation, and defamation by implication

  seek to hold Kiwi Farms, and Mr. Moon as its operator, liable for information originating with a

  third party. Those claims are barred by the CDA. Accordingly, Mr. Greer’s third, fourth, and

  fifth causes of action against Kiwi Farms are DISMISSED with prejudice.

      IV.      False Light, Defamation, and Defamation by Implication Against Mr. Moon

            Because Mr. Moon is not immune from liability for his own statements, the court turns to

  assess the merits of Mr. Greer’s third, fourth, and fifth causes of action against Mr. Moon.4

            A. False Light

            “A prima facie case for false light requires a plaintiff to demonstrate that (1) the

  defendant publicized a matter concerning the plaintiff that placed the plaintiff before the public

  in a false light, (2) the false light in which the plaintiff was placed would be highly offensive to a

  reasonable person, and (3) the defendant knew or recklessly disregarded the falsity of the


  4
   Mr. Moon raises as a defense the statute of limitations, which is one year for false light and defamation claims.
  Utah Code Ann. § 78B-2-302(4); Jensen v. Sawyers, 2005 UT 81, ¶ 34, 130 P.3d 325, 333. In response, Mr. Greer
  argues that his causes of action are only based on statements made in 2020, which is within the limitations period.
  (Opp’n to Mot. to Dismiss at 3, ECF No. 26.) The court agrees with Mr. Greer.

                                                            7
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 8 of 13
                                                         PageID.382   PagePageid#:
                                                                           8 of 13 490




  publicized matter and the false light in which the plaintiff was placed.” Jacob v. Bezzant,

  2009 UT 37, ¶ 21, 212 P.3d 535, 544.

         Mr. Greer alleges two sets of facts that give rise to his false light claim against Mr. Moon.

  First, he alleges that Mr. Moon said that he was refusing to enter a plea deal because he did not

  want to receive a mental health evaluation. (Compl. ¶¶ 159–162, ECF No. 3.) This statement

  apparently came from Mr. Moon’s appearance on a “random YouTube show.” (Id. ¶ 160.)

  Second, Mr. Greer claims that Kiwi Farms’ news page said that he had “a date… in court, with

  one of his victims.” (Id. ¶¶ 163–171.) Mr. Moon’s purported connection to the second statement

  is that he “has given publicity to this case.” (Id. ¶ 166.) In Mr. Greer’s view, the statement “puts

  [him] in a false light that he has many victims.” (Id. ¶ 168.)

         As stated above, Mr. Moon cannot be held vicariously liable for any statements but his

  own. For example, Mr. Greer does not allege that Mr. Moon wrote the “victims” statement from

  Kiwi Farms’ news page, but merely that Mr. Moon “has surely seen the statement.” (Compl.

  ¶ 164, ECF No. 3.) As a result, Section 230 would shield Mr. Moon from liability for this third-

  party statement. Mr. Greer makes little mention of any statements that Mr. Moon has personally

  made. One such remark is from August 20, 2020. Mr. Moon left the following comment on a

  Kiwi Farms thread: “I’ll be on Nick’s show in a few hours. I feel very under prepared [sic] for it,

  so if anyone wants to cheat and send me some cliff notes [sic] about this case or anything in the

  last year that’d be ebin [sic] thank you[.]” (Compl. Ex. A1, ECF No. 3-2.) Nothing about this

  statement places Mr. Greer in a false light. Nor has Mr. Greer alleged anything specific that Mr.

  Moon may have said on the YouTube show that would put him in a false light. Merely

  discussing his ongoing criminal case would not rise to this level. While the court must generally

  accept as true well-pleaded factual allegations in the complaint, the court may properly disregard



                                                   8
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 9 of 13
                                                         PageID.383   PagePageid#:
                                                                           9 of 13 491




  legal conclusions such as “Moon is now personally liable for spreading false information about

  Greer by going onto a show” (Compl. ¶ 161) and irrelevant allegations such as “Mr. Moon . . .

  has said in the past that Greer stalks women” (Id. ¶ 166).5

             All in all, Mr. Greer has not stated a claim for false light on these facts. For the first set

  of facts, it is not enough for Mr. Greer to have been personally offended by the alleged false

  light—a reasonable person must find it highly offensive. As the Defendants point out, there

  could be “many non-offensive reasons why someone would not want a mental health

  evaluation.” (Mot. to Dismiss at 7, ECF No. 20.) Mr. Greer has not met this burden. For the

  second set of facts, Mr. Greer has not alleged that Mr. Moon personally made the “victims”

  statement, just that his affiliation with Kiwi Farms should be enough for liability. This type of

  speech is at the core of what Section 230 protects. For those reasons, the court DISMISSES Mr.

  Greer’s third cause of action against Mr. Moon with prejudice.

             B. Defamation

             “To state a claim for defamation, [a plaintiff] must show that [the defendant] published

  the statements concerning him, that the statements were false, defamatory, and not subject to any

  privilege, that the statements were published with the requisite degree of fault, and that their

  publication resulted in damage.” West v. Thomson Newspapers, 872 P.2d 999, 1007–08 (Utah

  1994) (footnotes omitted).

             In his defamation claim against Mr. Moon, Mr. Greer realleges the facts from his false

  light claim. (Compl. ¶ 174, ECF No. 3.) He also claims that Mr. Moon has gone on YouTube

  shows to make false statements about him. For the same reasons that Mr. Moon’s statement from

  August 20, 2020, did not put Mr. Greer in a false light, it was not defamatory. And again, Mr.


  5
      It is doubtful whether this statement was made within the one-year limitations period for a false light claim.

                                                               9
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 10 ofPage
                                                         PageID.384    13 Pageid#:
                                                                           10 of 13 492




   Greer has not specifically alleged that Mr. Moon said anything defamatory on YouTube. His

   conclusory allegations about Mr. Moon’s presence on YouTube shows cannot support a claim for

   defamation. There are simply not enough facts for the court to “draw the reasonable inference

   that the defendant is liable for the misconduct alleged.” Burnett, 706 F.3d at 1235. For this

   reason, the court DISMISSES Mr. Greer’s fourth cause of action against Mr. Moon with

   prejudice.

          C. Defamation by Implication

          Under Utah law, defamation and defamation by implication are “more or less different

   sides of the same coin.” Hogan v. Winder, 762 F.3d 1096, 1105 (10th Cir. 2014). Essentially, “it

   is the implication arising from the statement and the context in which it was made, not the

   statement itself” that is defamatory. West, 872 P.2d at 1011. To prevail here, Mr. Greer must

   thus show that the “gist of [Mr. Moon’s] statement, rather than its literal meaning[,] is ‘false,

   defamatory, and not subject to any privilege.’” Hogan, 762 F.3d at 1105 (quoting West, 872 P.2d

   at 1007).

          In his defamation by implication claim against Mr. Moon, Mr. Greer realleges the facts

   from his defamation claim, which reiterate those from his false light claim. (Compl. ¶ 186, ECF

   No. 3.) And like for the defamation claim, there are not enough facts here for the court to “draw

   the reasonable inference that the defendant is liable for the misconduct alleged.” Burnett, 706

   F.3d at 1235. Mr. Greer has not alleged that Mr. Moon personally made any statements that

   implied something defamatory. Alleging that Mr. Moon went on a YouTube show to say false

   things about him is legally insufficient. For this reason, the court DISMISSES Mr. Greer’s fifth

   cause of action against Mr. Moon with prejudice.

   ///



                                                    10
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 11 ofPage
                                                         PageID.385    13 Pageid#:
                                                                           11 of 13 493




       V.      Leave to Amend

            After the Defendants filed their motion to dismiss, Mr. Greer filed a motion for leave to

   file a supplemental brief (ECF No. 31). Before the court ruled on this motion, Mr. Greer filed a

   second motion for leave to file a supplemental memorandum brief (ECF No. 35.) Generally, “the

   standard used by courts in deciding to grant or deny leave to supplement is the same standard

   used in deciding whether to grant or deny leave to amend.” Fowler v. Hodge, 94 F. App’x 710,

   714 (10th Cir. 2004). Leave to amend should be given “freely” and “when justice so requires.”

   Fed. R. Civ. P. 15(a)(2). The court has “wide discretion to recognize a motion for leave to amend

   in the interest of a just, fair or early resolution of litigation.” Bylin v. Billings, 568 F.3d 1224,

   1229 (10th Cir. 2009) (quoting Calderon v. Kan. Dep’t of Soc. & Rehab. Servs., 181 F.3d 1180,

   1187 (10th Cir. 1999)). “Refusing leave to amend is generally only justified upon a showing of

   undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

   deficiencies by amendments previously allowed, or futility of amendment.” Id. (quoting Frank v.

   U.S. W., Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)). A proposed amendment is futile if it “would

   be subject to dismissal for any reason, including that the amendment would not survive a motion

   for summary judgment or a motion to dismiss.” Midcities Metro. Dist. No. 1 v. U.S. Bank Nat’l

   Ass’n, 44 F. Supp. 3d 1062, 1068 (D. Colo. 2014) (citing Watson ex rel. Watson v. Beckel, 242

   F.3d 1237, 1239 (10th Cir. 2001).

            Here, Mr. Greer’s first proposed “supplemental brief in support of [his] motion for

   preliminary injunction and [his] complaint” is entirely futile. In his own words, Mr. Greer is

   “not trying to supplement his complaint, but rather file a memorandum brief.” (Pl.’s Reply in

   Supp. at 4, ECF No. 34.) The “memorandum brief” contains no new facts in support of his

   causes of action, nor does it seek to supplement the legal arguments in his complaint. Instead, it



                                                      11
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 12 ofPage
                                                         PageID.386    13 Pageid#:
                                                                           12 of 13 494




   contains irrelevant facts, like allegations of a suicide allegedly connected to Kiwi Farms.

   Additionally, the “memorandum brief” is replete with bad-faith accusations lodged against the

   Defendants’ attorney, Mr. Skordas. This brief is wholly improper. It does nothing to shore up

   Mr. Greer’s case, nor does it give the court pause about granting the Defendants’ motion to

   dismiss.

            Similarly, his second memorandum brief only introduces an anonymous email Mr. Greer

   received from someone claiming to have inside information about his lawsuit. Not only was the

   email not sent by Mr. Moon or Kiwi Farms, but it also has no bearing on any of his causes of

   action against the Defendants. For those reasons, the court DENIES Mr. Greer’s motion for

   leave to file a supplemental brief (ECF No. 31) and DENIES his motion for leave to file a second

   supplemental memorandum brief (ECF No. 35).

      VI.      Motion for Preliminary Injunction

            Before the Defendants filed their motion to dismiss, Mr. Greer filed a motion for a

   preliminary injunction (ECF No. 7). Because Mr. Greer has failed to state any claims upon

   which relief can be granted, there is no need to address his request for a preliminary injunction.

   Mr. Greer’s motion for a preliminary injunction (ECF No. 7) is therefore DENIED as moot.

                                             CONCLUSION

            The court sympathizes with Mr. Greer’s plight. Based on his complaint, it sounds like

   people on Kiwi Farms have said vile things about him and made his life miserable. However,

   Section 230 protects defendants like Kiwi Farms and Mr. Moon from the conduct of their users,

   and Mr. Greer has not sufficiently connected Mr. Moon’s own words and actions with any valid

   causes of action. For the foregoing reasons, the court DENIES Mr. Greer’s motion for leave to

   file a supplemental brief (ECF No. 31), DENIES Mr. Greer’s motion for leave to file a second



                                                    12
CaseCase
     2:20-cv-00014-JPJ-PMS  Document3776-1
          2:20-cv-00647-TC Document         Filed
                                        Filed     09/22/21
                                              09/21/21      Page 13 ofPage
                                                         PageID.387    13 Pageid#:
                                                                           13 of 13 495




   supplemental memorandum brief (ECF No. 35), and GRANTS the Defendants’ motion to

   dismiss (ECF No. 20). Mr. Greer’s motion for a preliminary injunction (ECF No. 7) is DENIED

   as moot.

          DATED this 21st day of September, 2021.

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Judge




                                               13
